            Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 1 of 6




 1   STEPHANIE M. HINDS (CABN 154284)
     Acting United States Attorney
 2
     SARA WINSLOW (DCBN 457643)
 3   Chief, Civil Division
 4   KIMBERLY A. ROBINSON (CABN 332441)
 5   Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          kimberly.robinson3@usdoj.gov

 9   Attorneys for Defendants

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                           SAN FRANCISCO DIVISION
     TATYANA DREVALEVA,           )   CASE NO. 3:18-cv-03748-JCS
13                                )
14         Plaintiff,             )   DEFENDANTS' INITIAL CASE
                                  )   MANAGEMENT STATEMENT AND
15      v.                        )   [PROPOSED] ORDER
                                  )
16   UNITED STATES DEPARTMENT     )   Date: April 30, 2021
17                                )   Time: 2:00 p.m.
     OF VETERANS AFFAIRS ET AL.,
                                  )   Location: Videoconference
18         Defendants.
                                      Hon. Joseph C. Spero
19
20   Defendants file this separate initial case management statement and proposed order pursuant
21   to this Court’s April 5, 2021 Order. Dkt. 345 at 1 (“Order”).
22   1. JURISDICTION & SERVICE
23   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. There are no issues
24   of personal jurisdiction or venue and no parties remain to be served. Defendants note however
25   that Plaintiff has expressed an interest in transferring her claims to a different federal district,
26   the United States District Court for the District of New Mexico. See Dkt. 353 at 2.
27   Defendants will stipulate to the transfer of this case and any other remaining cases Plaintiff has
28
     CASE NO.: 3:18-cv-03748-JCS                           Defendants' Initial Case Management
     1                                                     Statement
            Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 2 of 6




 1   filed in this district to the District of New Mexico.
 2   2. FACTS
      The Court sua sponte struck Plaintiff’s amended complaint. Order at 1.
 3
 4    On April 5, 2021, the parties met and conferred, per this Court’s order regarding further

 5    amendments. Defendants conveyed the following to Plaintiff with respect to their position:
 6
             Before Defendants will agree to permit the filing of any amended complaint,
 7
      Defendants would like to review the proposed amended complaint. The amended complaint
 8
      may include only the Title VII and Rehabilitation Act claims that the Ninth Circuit remanded
 9
      and must state facts supporting those claims in numbered paragraphs as required by Rule 10(b)
10
      of the Federal Rules of Civil Procedure. Defendants will review the amended complaint and let
11
      you know if it has any objections to it being filed. Please provide an amended complaint by
12
      April 21, 2021. If Defendants agree, the Amended Complaint shall be filed by April 30,
13
      2021. Defendant will respond within 30 days. If Defendant objects to your proposed
14
      Amended Complaint, and the parties do not stipulate to permit the Amended Complaint, you
15
      can file a motion for leave to file it, but Defendant will oppose this motion.
16
17
      Plaintiff declined to stipulate to the above and has not filed a motion for leave to file a second
18
      amended complaint, per this Court’s Order. Order at 6.
19
20    Accordingly, there is currently no operative complaint.

21
      3. LEGAL ISSUES
22
     The second amended complaint will likely raise claims under Title VII and the Rehabilitation
23
     Act, per the Ninth Circuit’s order. See also Order at 5-6.
24
25
     4. MOTIONS
26
     Defendants will likely file a motion to dismiss pursuant to Federal Rule of Civil Procedure 12
27
     (“Rule 12”) Plaintiff’s second amended complaint. If this Court grants the motion in part or in
28
     CASE NO.: 3:18-cv-03748-JCS                             Defendants' Initial
     2                                                       Case Management Statement
             Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 3 of 6




 1   full without prejudice, and if the Third Amendment Complaint continues to be insufficient,
 2   Defendants plan to file another motion to dismiss pursuant to Rule 12. Defendants state that it is
 3   premature to state what further motion practice may occur.
 4
 5   Defendants also respectfully request that to the extent Plaintiff seeks to file administrative
 6   motions, that she meet and confer with Defendants per the Local Rules, prior to filing.
 7   Defendants would also like to discuss with the Court pre-filing rules that might apply given
 8   Plaintiff’s propensity for excessive filings.
 9   5. AMENDMENT OF PLEADINGS
10   If this Court grants Defendant’s motion to dismiss in part or in full without prejudice, Plaintiff
11   will amend by a date set by this Court.
12   6. EVIDENCE PRESERVATION
13   Defendants hereby certify that they have reviewed the Guidelines Relating to the Discovery of
14   Electronically Stored Information. Once the pleadings are settled, Defendants would like to
15   meet and confer with Plaintiff (or her counsel if one is appointed) pursuant to Rule 26(f).
16   Defendant has taken reasonable and proportionate steps to preserve evidence that is reasonably
17   evident in this action.
18   7. DISCLOSURES
19   No initial disclosures or General Order 71 disclosures have been provided in this case.
20   8. DISCOVERY
21   The parties have not yet served initial disclosures or commenced discovery because there is no
22   complaint.
23   9. CLASS ACTIONS
24   Not applicable.
25   10. RELATED CASES
26
     Case No. 3:21-cv-684,-JCS Drevaleva v. Hayo et al.
27
     Case No. 3:21cv500-JCS, Drevaleva v. Glazer el al.
28
     CASE NO.: 3:18-cv-03748-JCS                           Defendants' Initial Case
     3                                                     Management Statement
             Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 4 of 6




     Case No. 3:20cv820-JCS, Drevaleva v. United States of America et al.
 1
 2   Case No. 3:19-cv-6127-JCS, Drevaleva v. Department of Veterans Affairs et al.

 3   Case No. 4:19-cv-5927-HSG, Drevaleva v. Department of Veterans Affairs et al.
 4
     Case No. 3:19-cv-2665-JCS, Drevaleva v. U.S. Department of Veterans Affairs et al.
 5
     Case No. 4:19-cv-1454-HSG, Drevaleva v. United States et al.
 6
     11. RELIEF
 7
     Since there is no second amended complaint, the damages sought are unknown to Defendants.
 8
     From past complaints and related cases, Plaintiff seeks approximately $7,000,000 from the
 9
     federal government.
10
     12. SETTLEMENT AND ADR
11
     Without the pleadings being settled, Defendants cannot yet suggest a time frame for an early
12
     ADR event. Defendants would propose a mediation date after the pleadings are finalized.
13
     13. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
14
     The parties have consented to magistrate judge jurisdiction.
15
     14. OTHER REFERENCES
16
     No.
17
     15. NARROWING OF ISSUES
18
     As noted above, Plaintiff makes the following request in her case management statement:
19
     “Currently, I need to change the venue, and I need to transfer my Title VII and Rehabilitation
20
     Act of 1973 claims to the U.S. District Court for the District of New Mexico for a Jury trial.”
21
     Dkt. 343 at 2. Defendants do not oppose this request and will stipulate to a change in venue
22
     for this and any remaining cases.
23
24
     16. EXPEDITED TRIAL PROCEDURE
25
     Defendants do not believe the Expedited Trial Procedure of General Order No. 64 Attachment
26
     A is appropriate for this case.
27
28
     CASE NO.: 3:18-cv-03748-JCS                          Defendants' Initial
     4                                                    Case Management Statement
             Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 5 of 6




 1   17. SCHEDULING
 2   Defendants view scheduling as premature due to the fact that there is not an operative complaint
 3   in this matter.
 4   18. TRIAL
 5   Plaintiff’s request with respect to trial is not clear because there is no operative complaint.
 6   19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 7   As governmental agencies, Defendants are exempt from the disclosure requirement of Civil
 8   Local Rule 3-16.
 9   20. PROFESSIONAL CONDUCT
10   All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for
11   the Northern District of California.
12   21. OTHER
13   Nothing at this time.
14
15                                                                  Respectfully Submitted,
16            DATE: April 22, 2021                                  STEPHANIE HINDS
17                                                                  Acting United States Attorney
                                                                    /s/ Kimberly A. Robinson
18
                                                                    KIMBERLY A. ROBINSON
19                                                                  Assistant United States Attorney
                                                                    Counsel for Defendants
20
21
22
23
24
25
26
27
28
     CASE NO.: 3:18-cv-03748-JCS                           Defendants' Initial
     5                                                     Case Management Statement
          Case 3:18-cv-03748-JCS Document 361 Filed 04/22/21 Page 6 of 6




 1                                 [PROPOSED] ORDER
 2        IT IS SO ORDERED.
 3
          DATE:                         ______________________________
 4
                                        Hon. Joseph C. Spero
 5
                                        Chief United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CASE NO.: 3:18-cv-03748-JCS              Defendants Case Management Statement
     6
